SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A AMENDMENT NO. 1 CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 27, 2012 World Wrestling Entertainment, Inc. (Exact name of registrant as specified in its charter) Delaware 001-16131 04-2693383 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1241 East Main Street, Stamford, CT (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (203)352-8600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE World Wrestling Entertainment, Inc. (the “Company”) is filing this Form 8-K/A to amend the Current Report on Form 8-K filed earlier today to disclose the voting results of its Annual Meeting. The sole purpose of this Form 8-K/A is to correct the inadvertently reversed number of Broker Non-Votes and Abstentions in the advisory vote on executive compensation (Proposal 5). No other modification to the original filing has been made, and this Form 8-K/A should be read in conjunction with the original filing. Item5.07.Submission of Matters to a Vote of Security Holders. (a) and (b) Proposal 5 – Advisory Vote on Executive Compensation · In an advisory vote, approved the compensation paid to the Company’s named executive officers as disclosed in the proxy statement pursuant to the compensation disclosure rules of the Securities and Exchange Commission. For Against Broker Non Votes Abstentions SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WORLD WRESTLING ENTERTAINMENT, INC. By: /s/ James W. Langham James W. Langham SVP & Assistant General Counsel Dated:April 27, 2012
